 Case 17-11389        Doc 235      Filed 06/29/20 Entered 06/29/20 07:45:45             Desc Main
                                    Document     Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS


In re:
         Natalie Leonie Wedderburn,                                 Case No. 17-11389
                                                Debtor             Chapter 13

                          ORDER AUTHORIZING SALE OF REAL ESTATE

THIS MATTER having come before the Court on the Debtor’s Motion for Authority to Sell
Certain Assets by Private Sale, filed on May 28, 2020, due and adequate notice of the Motion to Sell
and Notice of Sale having been provided to all parties entitled thereto, any objections to the Motion
to Sell having been resolved, and it appearing from the record that the Proposed Buyer is a bona
fide purchaser for value, that the proposed sale is an arms-length transaction, and that good cause
exists for the entry of this order, it is hereby ORDERED:

    1. That the Debtor is authorized to sell the property known and numbered 6 Beechwood
       Street, Boston, Massachusetts 02121 (the “Property”) on or after June 30, 2020 to
       Davilson DosSantos and Elizabete DosSantos or his/her assignee, for the sum of
       $669,000.00;

    2. That, pursuant to 11 U.S.C. § 363(f) the Property shall be sold free and clear of all liens,
       claims and encumbrances, with all liens, claims, encumbrances and interests attaching to the
       proceeds of the Sale to the extent allowable under state law;

    3. That the Debtor may pay from the proceeds of the sale the following items:

            a. Broker’s commission due to Howe Realty Group, as provided in Paragraph 18 of the
               Purchase and Sale Agreement;

            b. All outstanding Attorney Fees owed to Special Counsel Gary F. Kinsella, not to
               exceed $1,800.

            c. Payoff balance, as of the closing date, owed to BSI Financial Services as servicing
               agent for U.S. Bank Trust N.A., as Trustee of the SCIG Series III Trust, on account
               of the First Mortgage;

            d. Any outstanding liens encumbering the property;

            e. Usual closing costs, deed stamps, and any outstanding municipal taxes or utilities;
 Case 17-11389         Doc 235   Filed 06/29/20 Entered 06/29/20 07:45:45              Desc Main
                                  Document     Page 2 of 2


   4. The Debtor will pay the balance owing on the Chapter 13 plan from the sale’s proceeds;
   5. A copy of this order may be recorded in the Suffolk Registry of Deeds, which shall serve as
      prima facie evidence that the sale of the Property is free and clear of all liens, claims and
      encumbrances.


Dated: June 29, 2020
                                      Melvin S. Hoffman
                                      United States Bankruptcy Judge
